Citation Nr: 0327221	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  02-01 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic skin 
condition, including as a result of in-service exposure to 
herbicides.

2.  Entitlement to service connection for hypertension, 
including as secondary to the service-connected post-
traumatic stress disorder.

3.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, (PTSD) currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel
INTRODUCTION

The appellant had active duty from November 1965 to November 
1967, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2001 and March 2002 decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that the 
claims pertaining to a dermatological disorder and 
hypertension are ready for appellate review.  However, the 
Board will remand the claim pertaining to an increased 
disability rating for PTSD.  


FINDINGS OF FACT

1.  The appellant is shown to have dry skin, exfoliation of 
the soles of the feet, and residual facial pitting, without 
competent evidence of a nexus to his military service.

2.  The appellant is diagnosed to have hypertension, without 
competent evidence of a nexus to his military service or to a 
service-connected disability.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disorder 
are not met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 
C.F.R. § 3.309 (2003).

2.  The criteria for service connection for hypertension are 
not met. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1117, 1131 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309, 3.310 (2003); 67 Fed. Reg. 67792-67793 (Nov. 
7, 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002). 

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claims pertaining to service connection for a 
dermatological disorder and hypertension, as well as informed 
of the specific assignment of responsibility for obtaining 
such evidence.  38 U.S.CA. § 5103(a); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The appellant was provided with a 
copy of the original rating decisions dated in August 2001 
and March 2002,   setting forth the general requirements of 
the applicable law pertaining to the establishment of service 
connection.  The general advisement was reiterated in the 
Statements and Supplemental Statements of the Case dated in 
October 2001, March 2002, September 2002 and March 2003.   

In specific compliance with the ruling of the United States 
Court of Appeals for Veterans Claims (Court) in Quartuccio, 
the appellant was advised of the evidence which would 
substantiate his claim, and the responsibility for obtaining 
it, by letters dated in March 2001 and February 2002.  See 38 
U.S.C.A § 5103(b) (Providing in substance that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application).

By statement received subsequently in February 2002, the 
appellant reported that he had no further information to 
submit that would substantiate his claim, as he was apprised 
in the letter from VA.  The appellant specifically advised VA 
that he desired to have his claim rated based on the evidence 
already of record.  Accordingly, the notice and response 
provisions of the VCAA have been satisfied.  Cf. Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).   

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. § 
5103A (a),(b) and (c).  In particular, VA obtained treatment 
records alluded to by the appellant generated by the 
Columbia, South Carolina VA Medical Center, as is detailed 
below.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.A. § 5103A (d).  The 
appellant was afforded a dermatological examination in March 
2001 conducted by a physician who reviewed the appellant's 
medical files and rendered a relevant opinion as to the 
appellant's skin disorder.  

As to the claim pertaining to service connection for 
hypertension, as is noted below, there has not been obtained 
competent medical evidence linking such disorder to any 
incident of military service.  In this circumstance, there is 
no duty on the part of VA to provide a medical examination, 
because as in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003), the appellant has been advised of the need to submit 
competent medical evidence indicating that he has the 
disorders in question, and further substantiating evidence  
suggestive of a linkage between his active service and the 
current disorders, if shown.  The appellant has not done so, 
and no evidence thus supportive has otherwise been obtained.  
Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the appellant 
under the VCAA, does not contain competent evidence to 
suggest that the disorders are related to the appellant's 
military service.        

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A § 
5103A(d); cf. Charles  v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and 
had proffered competent lay evidence that he had had 
continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge.  Because there was evidence of 
record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).    

In sum, further opinions are not needed in this case as to 
the dermatological and hypertension claims, because there is 
sufficient medical evidence to decide the issues on appeal.  
The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given such 
development and notification to the appellant, and the fact 
that the appellant has pointed to no other evidence which has 
not been obtained, the Board finds that the record is ready 
for appellate review.  


The Merits of the Claims

The appellant argues that he incurred a dermatological 
disorder due to his presumed exposure to herbicides while 
serving on active duty in Vietnam.  He further contends that 
his hypertension is also caused by some incident of military 
service.  Having carefully considered the appellant's claims 
in light of the record and the applicable law, the Board is 
of the opinion that the clear preponderance of the evidence 
is against the claims and the appeal will be denied.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).




Service Connection for a Dermatological Disorder:

The appellant's service medical records reveal no evidence of 
any dermatological complaints, symptoms, or diagnoses.  He 
underwent a VA physical examination in March 2001.  He 
reported that he began having flare-ups of a skin condition 
for ten years (i.e., since 1991).  The appellant was 
diagnosed as having dry skin, minor exfoliation on the soles 
of his feet, and residual pitting from facial acne, and the 
examiner noted that the appellant had a history of exposure 
to Agent Orange.  The examiner noted in the examination 
report that it was the appellant's opinion that he had acne 
due to exposure to Agent Orange.  However, the examiner did 
not offer a similar conclusion.   

The appellant served in Vietnam, and he is presumed to have 
been exposed to herbicides while there stationed.  In this 
regard, applicable law provides that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, and has a disease listed at 
38 C.F.R. § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. §§ 
3.307(a)(6); see 38 C.F.R. § 3.313.

The appellant does not have a disease listed at 38 C.F.R. § 
3.309(e).  Under that provision, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  See 38 C.F.R. § 3.309(e) (2002).  For 
purposes of this section, the term "acute and subacute 
peripheral neuropathy" means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  See 38 C.F.R. § 3.309(e), Note 2 (2002).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within one year, after the 
last date on which the veteran was exposed to a herbicide 
agent during active military, naval, or air service. 38 
C.F.R. § 3.307(a)(6)(ii) (200).  The Board notes that 38 
U.S.C. § 1116(a)(2)(F), as added by § 201(c) of the "Veterans 
Education and Benefits Expansion Act of 2001," Pub. L. No. 
107-113, 115 Stat. 976 (2001), eliminates the requirement 
that respiratory cancers manifest within 30 years following 
service in the Republic of Vietnam.

The appellant's dermatological disorders may not be presumed 
to have been so incurred.  The most recent VA examiner 
indicated that the veteran had residual pitting from acne on 
facial skin; he did not indicate that the veteran had 
chloracne or other acneform disease consistent with 
chloracne.  In 64 Federal Register 59232-43 (November 1999), 
the Secretary of VA determined that a presumption of service 
connection due to exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  The Secretary evaluated numerous studies and 
other scientific evidence and concluded that there was 
insufficient credible evidence to establish an association 
between herbicide exposure and any condition not specifically 
named in 38 C.F.R. § 3.309(e).

Further, there is otherwise no basis to find that the 
disorder is related to service on a direct basis.  See 
Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000), Combee v. 
Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994) (In claims 
involving presumptive service connection, the Board must also 
examine the evidence of record to ascertain if there is any 
other basis upon which to develop or grant the claim, 
including direct service connection.).

Although the appellant so maintains such a connection exists, 
his theory regarding this linkage is not competent evidence.  
It is now well-established that the appellant, as a 
layperson, is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and his 
opinion is entitled to no weight in this regard.  Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  By "competent medical evidence" 
is meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a).  The appellant has not provided such competent 
medical opinion or reported its existence.  Accordingly, 
there is no basis upon which to either grant the claim, or 
direct further development in its support.  Wells, supra.  

The appeal is denied.    

Service Connection for Hypertension:

The appellant's service medical records reveal no complaint, 
symptoms, or diagnoses of any hypertensive vascular disease.  
The record indicates that the appellant was diagnosed as 
having hypertension in September 1990 at the Columbia, South 
Carolina, VA Medical Center.

Certain disorders, such as cardiovascular disease including 
hypertension, are presumed to have been incurred in or 
aggravated in service if manifested or aggravated within one 
year of separation from service to a degree of 10 percent or 
more, provided that the veteran has served a minimum of 
ninety days either during a period of war or during peacetime 
service after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309; 67 Fed. Reg. 
67792 - 67793 (Nov. 7, 2002)).

In addition, disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310. The Court has held 
that when aggravation of a veteran's non-service connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exits, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Id.

In this matter, the appellant is shown to have hypertension 
approximately 33 years after he was separated from active 
service - clearly outside the one year presumptive period for 
a grant of service connection for the disorder in question.  
Further, the appellant has not alluded to the existence of 
any medical opinion or other competent information which 
links his disorder to any incident of military service.  As 
noted above, such is a necessary component to a grant of 
service connection upon a direct basis.  Combee, supra.  
Moreover, there is no competent evidence of record that 
suggests a relationship between the veteran's hypertension 
and a service-connected disability to include PTSD.  The only 
opinion of record is that of the appellant and as he is a 
layperson with no medical training or expertise, his 
contentions alone do not constitute competent medical 
evidence.

In sum, there is no evidence to link the appellant's disorder 
to any incident of his military service or to a service-
connected disability to include PTSD.  The clear 
preponderance of the evidence is therefore against the claim, 
and the appeal is denied.


ORDER

Service connection for a skin disorder is denied.

Service connection for hypertension is denied.


REMAND

The appellant last underwent a VA psychiatric examination in 
March 2001.  Review of the claims folder reveals that since 
that time, various medical care providers have assigned 
different Global Assessment of Functioning Scores to the 
appellant's psychiatric disorder, and there is no evidence of 
record indicating whether the appellant remains employed.  

Under these circumstances, the Board is of the opinion that 
an updated psychiatric examination is necessary to fully 
adjudicate this matter.  Accordingly, the claim is REMANDED 
for the following development:

1.  The RO will ascertain if the 
appellant has received any VA, non-VA, or 
other medical treatment for PTSD that is 
not evidenced by the current record.  The 
appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  

2.  The appellant should be scheduled for 
a VA psychiatric examination for the 
purpose of ascertaining the severity of 
his service-connected PTSD, and the 
extent to which such disability impacts 
on his employability.  The claims file 
should be made available to and be 
reviewed by the examiner in connection 
with the examination.  Any indicated 
tests should be accomplished.  The 
examiner should assign a GAF score and 
render an opinion as to the level of 
impairment evident, especially with 
respect to the impact on employability.

3.  Thereafter, the RO should take such 
additional development action as it deems 
proper with respect to the claim.  
Following such development, the RO should 
review and readjudicate the claim.  If 
any such action does not resolve the 
claim, the RO shall issue the appellant a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



